Case 8:18-cv-01041-GJH Document 74 Filed 12/10/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

Kravitz \ir al., .

Plaintiff, — ,

v. Case No, 0. 18-Cv-1041
US. Deparrmuir of Commerce, eral,

Defendant. *

ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
all defendants

Enter my appearance as counsel in this case for the

 

I certify that 1 am admitted to practice in this Court.

December 10, 2018 ——

Date Jeans
Joshua E. Gardner
Printed name and bar number
[100 L STREED, WW
LWWASWINaTDN DBC 20005
Address

Joshua, E. GARINERE VSD0T, Gay

Email address

202-305-7583

Telephone number
202-616-8460

Fax number

 

 

 

 

EntryofAppearanceCivil (08/2015)
